Sinkler, J.,
— Argument was heard on January 19,1937, upon petition and answer. In reaching our present determination the averments in the answer must be taken pro veritate. From the allegations contained in the petition and admitted in the answer, and as well the averments in the answer, in some instances contradictory to those in the petition, the following facts appear:
By decree of this court entered October 5, 1928, respondent was appointed guardian of petitioner’s estate and on April 29, 1929, received $2,439.18. Between May 2 and June 17, 1929, respondent invested $2,400 of this sum in what are termed in the answer omnibus mortgages. When petitioner came of age these investments could not be converted into cash without loss. Thereafter respondent was in frequent communication with petitioner’s attorney and an account showing the administration of petitioner’s estate was prepared by respondent. It was approved by petitioner and at the request of his attorney was not filed. On April 27,1936, petitioner signed a paper *619writing, a copy whereof is attached to the petition before us. This was done not at respondent’s request, but at the time the paper was signed petitioner was represented by counsel and acted on his advice.
The paper signed by petitioner recites that he has carefully examined respondent’s account as guardian of his estate, that he understands it and finds it correct. He requests respondent to make settlement with him, in order to save expense, without filing the account in this court. He agrees to indemnify respondent from all loss which it may sustain by reason of making settlement with him instead of filing the account. He acknowledges receipt of a sum composed of two specified omnibus mortgages (sic) and cash.
The settlement was made at petitioner’s request; the account was satisfactory to him and his attorney; he gave respondent a full release and accepted the assets shown by the account owing to him.
The brief of argument submitted in behalf of petitioner is based in a measure upon alleged facts which may be true but which cannot be considered in reaching our conclusion. The petition contains an averment that the account which was submitted to petitioner was incorrect and improper. This averment is specifically denied in the answer. Therefore, for the sake of this argument, which is upon petition and answer, the averment in the answer prevails, and the account is to be accepted as correct.
The cases cited do not support petitioner’s contention: Lukens’ Appeal, 7 W. & S. 48, is distinguished from the present case. The settlement was made about nine months after the ward became of age and a manifest error occurred therein. Stanley’s Appeal, 8 Pa. 431, is not similar. The release was made less than four months after the ward had attained her majority. The estate had been invested in shares of bank stock standing in the guardian’s name. At the settlement the ward accepted the shares in specie at the price paid for them although the *620price had declined greatly. From the opinion of Gibson, C. J., the circumstances indicated that the guardian might well have intended to claim the shares as his own if the price advanced, but to foist them off on the ward if the value declined. In Roth’s Estate, 150 Pa. 261, the court refused to set aside the settlement made between the guardian and his ward.
These decisions set forth the principles applicable to such cases as the present: “. . . releases given in the dark, and before emancipation from habits of confidence and control, are to be disregarded”: Stanley’s Appeal, supra: “. . . a guardian may well avoid filing an account in order to save the expense to his ward, and the latter should not be allowed to disturb that settlement, especially after the death of his guardian, unless for clear mistake or fraud”: Roth’s Estate, supra.
In the case before us the ward became of full age six years before the release was signed. He emancipated himself from the influence of his guardian by securing the advice of an attorney who represented him in the transactions with his former guardian. Neither actual mistake nor fraud in the settlement appears. There is no averment in the petition that these elements existed.
The petition is dismissed.